Name: Commission Implementing Regulation (EU) 2017/1232 of 3 July 2017 concerning the classification of certain goods in the Combined Nomenclature
 Type: Implementing Regulation
 Subject Matter: tariff policy;  iron, steel and other metal industries
 Date Published: nan

 8.7.2017 EN Official Journal of the European Union L 177/23 COMMISSION IMPLEMENTING REGULATION (EU) 2017/1232 of 3 July 2017 concerning the classification of certain goods in the Combined Nomenclature THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 952/2013 of the European Parliament and of the Council of 9 October 2013 laying down the Union Customs Code (1), and in particular Article 57(4) and Article 58(2) thereof, Whereas: (1) In order to ensure uniform application of the Combined Nomenclature annexed to Council Regulation (EEC) No 2658/87 (2), it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation. (2) Regulation (EEC) No 2658/87 has laid down the general rules for the interpretation of the Combined Nomenclature. Those rules apply also to any other nomenclature which is wholly or partly based on it or which adds any additional subdivision to it and which is established by specific provisions of the Union, with a view to the application of tariff and other measures relating to trade in goods. (3) Pursuant to those general rules, the goods described in column (1) of the table set out in the Annex should be classified under the CN code indicated in column (2), by virtue of the reasons set out in column (3) of that table. (4) It is appropriate to provide that binding tariff information issued in respect of the goods concerned by this Regulation which does not conform to this Regulation may, for a certain period, continue to be invoked by the holder in accordance with Article 34(9) of Regulation (EU) No 952/2013. That period should be set at three months. (5) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column (1) of the table set out in the Annex shall be classified within the Combined Nomenclature under the CN code indicated in column (2) of that table. Article 2 Binding tariff information which does not conform to this Regulation may continue to be invoked in accordance with Article 34(9) of Regulation (EU) No 952/2013 for a period of three months from the date of entry into force of this Regulation. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 July 2017. For the Commission, On behalf of the President, Stephen QUEST Director-General Directorate-General for Taxation and Customs Union (1) OJ L 269, 10.10.2013, p. 1. (2) Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (OJ L 256, 7.9.1987, p. 1). ANNEX Description of the goods Classification (CN-code) Reasons (1) (2) (3) A circular article with a diameter of approximately 500 mm and a weight of approximately 23 kg. It is made of a spheroidal graphite cast iron (ductile iron, EN-GJS-500-7). The article is painted with black bitumen for protection against corrosion. The article is certified according to EN 124 standard (gully tops and manhole tops for vehicular and pedestrian areas) and it is used as a sewer cover (for example, for rainwater sewers). See image (*1). 7325 99 10 Classification is determined by general rules 1 and 6 for the interpretation of the Combined Nomenclature and by the wording of CN codes 7325 , 7325 99 and 7325 99 10 . The Explanatory notes to the Combined Nomenclature (CNEN) to CN code 7307 19 10 define malleable cast iron. According to those notes, the expression malleable includes spheroidal graphite cast iron. For reasons of legal certainty and in order to ensure coherent interpretation of the CN those CNEN should be applied by analogy also to heading 7325 . Classification of the article under CN code 7325 10 00 as other cast articles of non-malleable cast iron is consequently excluded. The article is therefore to be classified under CN code 7325 99 10 as other cast articles of malleable cast iron. (*1) The image is purely for information.